Citation Nr: 1510583	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral retinopathy.

2.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

These mattes come on appeal before the Board of Veterans' Appeals (Board) from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted in the July 2010 substantive appeal that his vision and neuropathy have become worse.  The Veteran's most recent VA examinations with respect to his service-connected bilateral retinopathy and peripheral neuropathy of the bilateral extremities were conducted in June 2009.  The most recent VA treatment records are dated in February 2010.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected d bilateral retinopathy and peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his bilateral retinopathy and peripheral neuropathy of the bilateral lower extremities.  After securing the appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.

2. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the current level of severity of his service-connected bilateral retinopathy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should evaluate the Veteran's diabetic retinopathy and assess the current severity of the disability.  In addition to recording the current level of visual impairment, the examiner should offer an opinion as to whether the disability causes/has caused incapacitating episodes.  If the eye disability is found to have caused incapacitating episodes, the examiner should offer an opinion as to the total duration of each incapacitating episode.

An explanation for all opinions and a discussion of the facts and medical principles involved should be provided.

3. After completion of directive (1) and associating any outstanding records with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiner should identify all relevant symptoms and findings and provide an opinion as to the degree of impairment to include functional limitations due the Veteran's peripheral neuropathy of the bilateral lower extremities. 

All neurological impairment of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.  

An explanation should accompany all opinions provided.

4. Upon completion of the foregoing, readjudicate the Veteran's increased rating claims for bilateral retinopathy and peripheral neuropathy of the bilateral lower extremities, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




